Corrected Notice of Allowability
This communication is being sent to Applicant to consider an IDS filed 1/18/22 after an NOA filed 11/3/21.  A copy of the considered IDS is attached hereto.

Comments/Remarks
While the reference to Cui Fude, "Textbook Series for the 21st Century", Planned Pharmacy Textbooks for National Medical Colleges and Universities - Pharmaceutics (2nd Edition) - (January 2011) – 5 pgs. teaches Hausner ratios of the claimed range 1-1.25 as being good for flow characteristics of powder (Table 6-8), this in combination of the claimed amounts of a first binder (2.1%-2.4%) and a second binder (0.8%-1%) is not taught or suggested. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715